MuRdock:
The Commissioner determined a deficiency of $9,133.48 in the petitioner’s income tax for 1925 and also determined that $4,566.74 was due as a penalty provided by section 275 (b) of the Revenue Act of 1926. Although the petitioner filed a so-called petition, he did not appear at the hearing, nor did anyone appear on his behalf. The Commissioner in his answer alleged facts to support the *872imposition of the fraud penalty. No reply to the Commissioner’s answer was filed. The Commissioner, nevertheless, offered evidence to support the imposition of the fraud penalty.
FINDINGS OF FACT.
A part of the deficiency for 1925 was due to fraud with intent to evade tax.

Decision will be entered for the respondent.